Citation Nr: 1212324	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether an overpayment of compensation benefits was properly created and, if so, whether entitlement to a waiver of recovery of the overpayment is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1974.

This matter comes case before the Board of Veterans' Appeals (Board) pursuant to a procedural history involving a somewhat unusual due process problem which requires a Board remand at this time.  The Board has listed  the issue above, and describes a procedural history below, in accordance with how the RO interpreted events in producing adjudicative documents leading to the certification of this matter to the Board on appeal.  

The validity of the debt issue is on appeal from an April 2008 letter from the regional office (RO), informing the Veteran that his benefits had been terminated, effective in March 2006, and that an overpayment debt had been created by payment of benefits to the Veteran during his incarceration.  The waiver of overpayment issue is on appeal from a May 2008 determination by the Committee on Waivers and Compromises (Committee).  More detailed procedural findings are discussed later in this Remand. 

The Veteran testified at a Board hearing in December 2011.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record in this case, involving a mix of documentation in the Veteran's physical claims-file and additional important documentation in the Veteran's Virtual VA claims-file, has led to the Board identifying a problem in the procedural history of this case which must be remedied prior to appellate review.

This matter on appeal was deemed by the RO (as stated in the March 2010 statement of the case) to come before the Board on appeal from an April 2008 letter from the RO, informing the Veteran that his benefits had been terminated, effective in March 2006, due to his incarceration.  As later documented (including in the adjudicative documents concerning the Veteran's petition for waiver of the debt, discussed further below), the RO determined that the Veteran's receipt of pension during his period of incarceration ultimately resulted in an overpayment in the amount of a $20,370.50 debt.

In response to the April 2008 RO determination, the Veteran submitted a significant item of correspondence in May 2008 that included a "notice of disagreement' with the determination, stating "I disagree with the decision and I appeal to the Board of Veterans."  A copy of this submission that includes pages showing the Veteran's contentions challenging the legal validity of his felony conviction (the basis of the pension termination) is in the physical claims-file.  The claims-file copy is dated-stamped as having been received in May 2008.

Another copy of these pertinent pages submitted by the Veteran are contained in the Veteran's Virtual VA claims-file, but the electronic copies of these files are contained amongst a larger bundle of pages that are listed in the database as having been received in June 2008.  Although the electronic images contain different date stamp information (both on the images and in the database) than the May 2008 date stamp on the physical copies in the claims-file, the Board finds that the correspondence disputing the validity of the debt was received in May 2008.

Significantly, the pertinent larger bundle of pages encompassing this correspondence in the electronic Virtual VA claims-file contains a statement from the Veteran expressly "request[ing] a waiver of the debt."  Although this statement is not included in the physical claims-file copy of the Veteran's May 2008 correspondence.  The electronic image in Virtual VA shows a date stamp on this page matching the exact day of receipt of the May 2008 written statement contesting the validity of the debt.

Thus, the Board's interpretation of the above facts is that the Veteran simultaneously contested the validity of the debt and requested waiver of the debt.

The RO interpreted the May 2008 correspondence as a notice of disagreement with the debt determination and as a new petition requesting waiver of the debt.  In May 2008, the Committee issued a decision denying the Veteran's petition for waiver of the $20,370.50 debt (this decision documented in Virtual VA).  In August 2008, the Veteran submitted a "notice of disagreement" accepted as initiating an appealing of the denial of waiver, and a statement of the case was issued in April 2009.  

The physical claims-file contains a May 2009 internal RO memorandum showing that the RO determined that it had not followed the required procedures for adjudicating simultaneous claims both challenging the validity of debt and requesting a waiver of that debt.  

The Veteran testified at a Board hearing in December 2011, during which the Veteran's contentions focused upon supporting a request for waiver of the debt on the basis of financial hardship.  The Veteran's testimony, as articulated both by his statements and the presentation of his representative, made clear that they believed and intended that the appeal included "the issue of the entitlement to the waiver of an overpayment..." (as stated by the representative).

In April 1998, the VA Office of General Counsel issued a Precedent Opinion, which held:

When a veteran both challenges the validity of a debt and seeks waiver of the debt, the Regional Office must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt.  At that point, the veteran's request for waiver should be referred to the Committee on Waivers and Compromises.  If waiver is denied, the veteran must be informed of his or her right to appeal both decisions to the Board of Veterans Appeals.

VAOPGCPREC 6-98 (April 24, 1998).

In that opinion, attention was drawn to 38 C.F.R. § 1.911(c), which explicitly permits separate or simultaneous consideration of the issues involving the validity of the debt, and the waiver issue.  In this case, the Veteran referenced both in the same set of statements received on the same day in May 2008, and his representative's written statements and Board hearing presentation together have indicated that both matters should be pursued.  Accordingly, the Veteran's claims should be developed in the sequence set forth in the holding in the GC opinion, quoted above.

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision of waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  See also 38 C.F.R. § 1.911(c) (2011) & VAOPGCPREC 6-98 (Apr. 24, 1998).  When a veteran both challenges the validity of the debt and requests waiver, the RO must fully review the file and any material the veteran submits, and make appropriate written findings with regard to the validity of the debt.  VAOPGCPREC 6-98.

In this regard, the Board notes that the RO did not 'prepare a written decision fully justifying the validity of the debt;' the only explanation was provided in the statement of the case.  The statement of the case is not an adequate substitute for the written decision contemplated by the holding of VAOPGCPREC 6-98.  This opinion is binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002).

Under these circumstances where the Veteran took steps to initiate appeals as to both issues, and where the confusion is the result of procedural errors already partly acknowledged by VA,  the Board believes the most reasonable action at this time is to remand the for remedial action to afford the Veteran due process of law.


Accordingly, the case is REMANDED for the following actions:

1.  The RO should adjudicate the Veteran's claim concerning the validity of the reported $20,370.50 debt, completing a full audit for the entire period covered by the overpayments, which fully justifies the amounts charged.  The RO should then provide an accounting to the Veteran, explaining the amount of the overpayment and how it was calculated.  

2.  If it is determined that a debt was properly created, appropriate action should be undertaken to obtain a new financial status report and the Committee on Waivers and Compromises should then readjudicate the waiver claim.  

3.  If either the validity of the debt claim and/or the waiver claim are denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case addressing each issue which remains denied.  After the Veteran and his representative are afforded an opportunity to respond, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


